Title: From John Adams, 26 August 1817
From: Adams, John
To: 


				
					
					August 26, 1817
				
				Dinner to Mr. Adams.—On the 26th ult. a public dinner was given to Mr Adams, by the citizens of Boston, at which most of the distinghed men of both political parties were present, among the number was the honorable John Adams, the second president of the United States, who gave the following volunteer toast : By the Honorable John Adams.—The Temple of Liberty, and the Temple of Concord—in which small things have grown great, and great things are growing greater every moment—may we all worship in it till death.
				
					
				
				
			